Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  they recite “the projection screen” without antecedent basis for “the projection screen”; however, it could be reasonably ascertained that said “the projection screen” refers to “a portion of a dropdown screen” recited in line 6 of claim 1 and line 7 of claim 10, thus warranting only an objection and not a rejection.  Claims 1 and 10 will be interpreted accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Furumi et al. (US 2005/0259150), in view of VERMA (US 2016/0041628).


identifying a display location to display the digital signage ([0023]; “…after having performed the recognition of the photographed images, perform projection and display on the vicinity, especially on the front, of the person or persons recognized by the images, who are treated as a target person or persons…”);
determining if a projection surface (defined as “surface in-view of a target person”) is available at the display location ([0032-0033]; given the definition above of “projection surface”, if a target person is not present at the display location then a projection surface is not available); and 
directing a first projection drone to project a first portion of the digital signage on the projection surface at the display location ([0029], [0049]).
However, Furumi is silent with respect to directing a first screen-forming drone to provide the projection surface at a first location by supporting a portion of a dropdown screen and positioning the first projection drone with respect to the dropdown screen for audience viewing.
Verma discloses directing a first screen-forming drone to provide the projection surface at a first location by supporting a portion of a dropdown screen and positioning the first projection drone with respect to the dropdown screen or audience viewing (Fig. 2).
Since Furumi teaches that its projection drone can project onto any arbitrary surface, and since Verma teaches a screen-forming drone providing a projection surface by supporting a portion of a dropdown screen, one of ordinary skill would have found it obvious to combine the two since Verma is a known arbitrary surface that could be used in a conventional manner for a projection surface by Furumi.

As to claims 2 and 11, Verma further discloses directing a second projection drone to project a second portion of the digital signage on the projection surface (Verma [0022], [0127], Fig. 57, 59).

As to claims 3 and 12, Verma further discloses self-aligning the first projection drone and the second projection drone to position the first portion and the second portion of the digital signage to form a substantially uniform display of the digital signage ([0022], [0127], Fig. 57, 59; as seen in figures, digital signage is aligned).

As to claims 4 and 13, Furumi further discloses non-uniformly distancing or tilting the first and the second projection drones with respect to the projection surface to provide a substantially uniform display of the digital signage [0044-0048].

As to claims 5 and 14, Furumi further discloses wherein self-aligning the first and the second projection drones further comprises tilting, moving or positioning each of the first and the second drones to provide the substantially uniform display of the digital signage [0044-0048].

As to claims 6 and 15, Verma further discloses directing a second screen-forming drone to provide additional projection surface at the display location (obvious duplication of parts).

As to claims 7 and 16, Furumi further discloses directing the first screen-forming drone and the first projection drone to one of a subsequent display location to provide a clear line of sight (LOS) to an audience ([0033], given the “visibility” goal of Furumi, directing the first screen-forming drone and the first projection drone to a display location that provides a clear line of sight to an audience would have been obvious to one of ordinary skill since Furumi already teaches “directing first projection drone to display location that provides a clear line of sight”).

As to claims 8 and 17, Furumi further discloses enlarging the digital signage by one of moving the first projection drone away from the projection surface or by amplifying a projected video signal from the first projection drone [0044-0048].

in this case, “audience response” is null) and determining whether to continue displaying the digital signage [0034].

Response to Arguments
Applicant’s argument with respect to the indefiniteness rejections are persuasive, said rejections have been withdrawn.
Applicant’s arguments with respect to the obviousness rejections are not persuasive.  The arguments with respect to Furumi are not persuasive because they do not provide support for the conclusory remark of “Furumi does not disclose…”  Further, the “displaying on the ground” argument is not persuasive because Furumi could be operating at a cliff’s edge where a ground would not be available to display on.  Applicant’s arguments with respect to Verma are not persuasive because it speaks to aspects of Verma that are not relied upon.  Further, the argument that Verma teaches away from the combination is not persuasive because Fig. 2 teaches what it teaches; whether it creates unwanted noise or is energy intensive or creates image flickering does not “teach away” from the combination because in cases where there is no surface for the projection surface drone to attach to, there is no “teaching away” from Fig. 2.  Further, even if Verma somehow taught away from the combination, Fig. 2 alone clearly evidences that the concept of “projecting an image from a drone onto a surface held by another drone”, i.e. the instant application, is non-inventive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/             Primary Examiner, Art Unit 3664